DETAILED ACTION
This is in response to the Amendment filed 1/4/2021 wherein claims 10 and 14-20 are canceled and claims 1-9 and 11-13 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
“as indicated at 58” (amended Paragraph 0053) is believed to be in error for - - as indicated at 68 - -.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “68” in Figure 5.
  The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference sign “58” in amended Paragraph 0043.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitations “at least one means of generating a signal indicative of an airflow condition entering the inlet” (Claim 11, lines 5-6) and “at least one means for generating a signal” (Claim 13, lines 2-3) use the word “means”. In the instant application, the word “means” has been treated as invoking 35 U.S.C. 112(f).
Regarding Claims 11 and 13, the limitation “means of generating a signal” and “means for generating a signal” has been interpreted as being static or total pressure sensors 40, 42, 50 in Paragraphs 0002 and 0035-0036. 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz et al. (US 2009/0060704) in view of Hurwitz et al. (US 2009/0060704) in view of Bintz et al. (US 2017/0218975).
Regarding Independent Claim 1, Hurwitz teaches (Figures 1-2) a gas turbine engine assembly (10) comprising:
a plurality of fan blades (20) rotatable about a fan rotation axis (A; see Figure 1);
a fan nacelle (34) at least partially surrounding (see Figure 1) the plurality of fan blades (20), the fan nacelle (34) defining an inlet (annotated below);
at least one sensor (52, 56) positioned forward (see Figure 1) of the fan nacelle (34), the at least one sensor (56) generating a signal (from 56 to 50) indicative of an airflow condition (an 
an effector (at 54) that is actuatable (via 46) to accommodate distortions in inlet airflow (at Q; see Figures 1-2 and Paragraph 0018); and
a controller (50) receiving the signal (from 56 to 50; see Figure 1 and Paragraph 0017) from the at least one sensor (56) and determining an inlet distortion (see Paragraphs 0016-0017) corresponding to the signal (from 56) indicative of an airflow condition (an undesired boundary layer condition; see abstract and Paragraph 0016) and actuating (via 46) the effector (at 54) based on the identified inlet distortion condition (Q; see Paragraphs 0016-0017).

    PNG
    media_image1.png
    525
    744
    media_image1.png
    Greyscale

Hurwitz does not teach wherein the effector comprises mechanism that changes an incident angle of at least one of the plurality of fan blades based on a circumferential position of the at least one of the plurality of fan blades.
Bintz teaches (Figures 1-6) a gas turbine engine (20) including an effector (114) that is actuatable (via 116) to accommodate distortions in inlet airflow (the pitch change mechanism 114 reduces fan distortion and aerodynamic instability; see Paragraph 0065), wherein the effector (114) comprises a mechanism (114) that changes an incident angle (see Figure 5 and Paragraph 0057) of each of the plurality of fan blades (43) based on a circumferential position (the orientation of a first set of fan blades circumferentially positioned about axis A is differs from the orientation of the second set of fan blades circumferentially positioned about axis A; see Figures 4-6 and Paragraph 0066) of the fan blades (43). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz to include the effector that comprises a mechanism that changes an incident angle of each of the plurality of fan blades based on a circumferential position of the fan blades, as taught by Bintz, in order to reduce fan distortion and aerodynamic instability (see Paragraph 0065).
It is further noted that a simple substitution of one known element (in this case, the flow control actuators 54 as taught by Hurwitz) for another (in this case, the pitch control mechanism 114 as taught by Bintz) to obtain predictable results (in this case, to reduce distortion in the airflow) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 6, Hurwitz in view of Bintz teaches the invention as claimed and as discussed above. Hurwitz further teaches (Figures 1-2) at least one sensor (52, 56) including a plurality of sensors (52, 56; see Figure 1) spaced apart (see Figure 1) forward of the inlet (annotated above).
Regarding Claim 7, Hurwitz in view of Bintz teaches the invention as claimed and as discussed above. Hurwitz further teaches (Figures 1-2) wherein the plurality of sensors (52, 56) are spaced axially apart (see the locations of 52 and 56 in Figure 1) from each other forward of the inlet (annotated above).
Regarding Claim 9, Hurwitz in view of Bintz teaches the invention as claimed and as discussed above. Hurwitz in view of Bintz does not teach, as discussed so far, wherein the effector comprises a pitch control mechanism that changes pitch of each of the fan blades to accommodate the determined inlet distortion condition.
Bintz teaches (Figures 1-6) a gas turbine engine (20) including an effector (114) that is actuatable (via 116) to accommodate distortions in inlet airflow (the pitch change mechanism 114 reduces fan 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz to include the effector that comprises a pitch control mechanism that changes pitch of each of the fan blades to accommodate the determined inlet distortion condition, as taught by Bintz, in order to reduce fan distortion and aerodynamic instability (see Paragraph 0065).
It is further noted that a simple substitution of one known element (in this case, the flow control actuators 54 as taught by Hurwitz) for another (in this case, the pitch control mechanism 114 as taught by Bintz) to obtain predictable results (in this case, to reduce distortion in the airflow) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 

Regarding Independent Claim 11, Hurwitz teaches (Figures 1-2) a gas turbine engine assembly (10) comprising:
a plurality of fan blades (20) rotatable about a fan rotation axis (A; see Figure 1);
a fan nacelle (34) at least partially surrounding (see Figure 1) the plurality of fan blades (20), the fan nacelle (34) defining an inlet (annotated above);
at least one means (52, 56) of generating a signal (from 56, 52 to 50) indicative of an airflow condition (an undesired boundary layer condition; see abstract and Paragraph 0016) entering the inlet (annotated above);
an effector (at 34) that is actuatable (via 46) to accommodate distortions in inlet airflow (at Q; see Figures 1-2 and Paragraph 0018); and
a controller (50) receiving a signal (from 52, 56 to 50; see Figure 1 and Paragraph 0017) indicative of an airflow condition (an undesired boundary layer condition; see abstract and Paragraph 0016) entering the inlet (annotated above) and determining an inlet distortion condition (see Paragraphs 0016-0017) corresponding to the signal (from 56, 52 to 50) indicative of an airflow condition (an undesired boundary layer condition; see abstract and Paragraph 0016) and 
Hurwitz does not teach wherein the effector comprises mechanism that changes an incident angle of at least one of the plurality of fan blades based on a circumferential position of the at least one of the plurality of fan blades.
Bintz teaches (Figures 1-6) a gas turbine engine (20) including an effector (114) that is actuatable (via 116) to accommodate distortions in inlet airflow (the pitch change mechanism 114 reduces fan distortion and aerodynamic instability; see Paragraph 0065), wherein the effector (114) comprises a mechanism (114) that changes an incident angle (see Figure 5 and Paragraph 0057) of each of the plurality of fan blades (43) based on a circumferential position (the orientation of a first set of fan blades circumferentially positioned about axis A is differs from the orientation of the second set of fan blades circumferentially positioned about axis A; see Figures 4-6 and Paragraph 0066) of the fan blades (43). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz to include the effector that comprises a mechanism that changes an incident angle of each of the plurality of fan blades based on a circumferential position of the fan blades, as taught by Bintz, in order to reduce fan distortion and aerodynamic instability (see Paragraph 0065).
It is further noted that a simple substitution of one known element (in this case, the flow control actuators 54 as taught by Hurwitz) for another (in this case, the pitch control mechanism 114 as taught by Bintz) to obtain predictable results (in this case, to reduce distortion in the airflow) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claims 2-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz et al. (US 2009/0060704) in view of Bintz et al. (US 2017/0218975) as applied to claims 1 and 11 above, and further in view of Florea et al. (US 2016/0122005).
Regarding Claim 2,
Florea teaches (Figures 1-5) a gas turbine engine assembly (24) embedded within a wing body (see Paragraphs 0005-0007) which includes at least one sensor (a simple inlet total pressure sensor; see Paragraph 0019) for generating a signal indicative of a non-uniform airflow condition (due to engine being embedded within the wing body; see Paragraphs 0005-0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz in view of Bintz to include the gas turbine engine embedded within the wing body of an aircraft, such that the at least one sensor generates a signal indicative of a non-uniform airflow condition, as taught by Florea, in order to dramatically reduce noise, emissions, and fuel burn (see Paragraphs 0005-0007).
Regarding Claim 3, Hurwitz in view of Bintz teaches the invention as claimed and as discussed above. Hurwitz in view of Bintz does not teach wherein a portion of the fan nacelle is disposed adjacent a forward surface that is forward of the inlet and the at least one sensor is disposed on the forward surface forward of the inlet.
Florea teaches (Figures 1-5) a gas turbine engine (24) embedded within a wing body (22), wherein the gas turbine engine (24) which includes a fan nacelle (30), wherein a portion of the fan nacelle (at the lower portion of 30; see Figure 2A) is adjacent a forward surface (22) that is forward (see Figures 1 and 2A) of the inlet (within 30) and at least one sensor (a simple inlet total pressure sensor; see Paragraph 0019) is disposed on the forward surface (at 22, the simple inlet total pressure sensor may be mounted upstream of an inlet to the fan; see Paragraph 0019 and Figures 1A and 2) forward of the inlet (within 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz in view of Bintz to include the gas turbine engine embedded within the wing body of an aircraft, such that a portion of the fan nacelle is disposed adjacent a forward surface that is forward of the inlet and the at least one sensor is disposed on the forward surface forward of the inlet, as taught by Florea, in order to dramatically reduce noise, emissions, and fuel burn (see Paragraphs 0005-0007).
Regarding Claim 4, Hurwitz in view of Bintz and Florea teaches the invention as claimed and as discussed above. Hurwitz in view of Bintz and Florea does not teach, as discussed so far, wherein the fan nacelle is integrated into an aircraft structure and the forward surface is a portion of the aircraft structure.
Florea teaches (Figures 1-5) a gas turbine engine (24) embedded within a wing body (22), the gas turbine engine (24) includes a fan nacelle (30), wherein the fan nacelle (30) is integrated into an aircraft structure (20) and the forward surface (22) is a portion (see Figures 1 and 2A) of the aircraft structure (20). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz in view of Bintz and Florea to include the fan nacelle is integrated into an aircraft structure and the forward surface is a portion of the aircraft structure, as taught by Florea, in order to dramatically reduce noise, emissions, and fuel burn (see Paragraphs 0005-0007).
Regarding Claim 5, Hurwitz in view of Bintz and Florea teaches the invention as claimed and as discussed above. Hurwitz in view of Bintz and Florea does not teach, as discussed so far, wherein the fan nacelle includes a top surface spaced apart from the forward surface in a direction transverse to the fan rotation axis and a second sensor is disposed on the top surface.
Florea teaches (Figures 1-5) a gas turbine engine (24) including a fan nacelle (30), wherein the fan nacelle (30) includes a top surface (the surface of 30 towards the upper location 28; see Figure 2A) spaced apart from the forward surface (22) in a direction transverse (see Figures 1 and 2A) to the fan rotation axis (the axis through 32, 36, 38; see Figure 2A) and a second sensor (at 56) is disposed on the top surface (the surface of 30 towards the upper location 28; see Figure 2A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz in view of Bintz and Florea to include the fan nacelle including a top surface spaced apart from the forward surface in a direction transverse to the fan rotation axis and a second sensor is disposed on the top surface, as taught by Florea, in order to sense conditions downstream of the fan and communicate with the control to provide information when there are challenges to fan stability (Paragraph 0023).
Regarding Claim 12, Hurwitz in view of Bintz teaches the invention as claimed and as discussed above. Hurwitz in view of Bintz does not teach wherein the signal indicative of an airflow condition comprises a non-uniform airflow condition about the inlet.
Florea teaches (Figures 1-5) a gas turbine engine assembly (24) embedded within a wing body (see Paragraphs 0005-0007) which includes at least one sensor (a simple inlet total pressure sensor; see Paragraph 0019) for generating a signal indicative of a non-uniform airflow condition (due to engine being embedded within the wing body; see Paragraphs 0005-0007) about the inlet (within 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz in view of Bintz to include the gas turbine engine embedded within the wing body of an aircraft, such that the at least one sensor generates a signal indicative of a non-uniform airflow condition about the inlet, as taught by Florea, in order to dramatically reduce noise, emissions, and fuel burn (see Paragraphs 0005-0007).
Regarding Claim 13, Hurwitz in view of Bintz teaches the invention as claimed and as discussed above. Hurwitz in view of Bintz does not teach wherein a portion of the fan nacelle is disposed adjacent a forward surface that is forward of the inlet and the at least one means for generating a signal is disposed on the forward surface forward of the inlet.
Florea teaches (Figures 1-5) a gas turbine engine (24) embedded within a wing body (22), wherein the gas turbine engine (24) which includes a fan nacelle (30), wherein a portion of the fan nacelle (at the lower portion of 30; see Figure 2A) is adjacent a forward surface (22) that is forward (see Figures 1 and 2A) of the inlet (within 30) and at least one means for generating a signal (a simple inlet total pressure sensor; see Paragraph 0019) is disposed on the forward surface (at 22, the simple inlet total pressure sensor may be mounted upstream of an inlet to the fan; see Paragraph 0019 and Figures 1A and 2) forward of the inlet (within 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz in view of Bintz to include the gas turbine engine embedded within the wing body of an aircraft, such that a portion of the fan nacelle is disposed adjacent a forward surface that is forward of the inlet and the at least one means for generating a signal is disposed on the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz et al. (US 2009/0060704) in view of Bintz et al. (US 2017/0218975) as applied to claim 1 above, and further in view of Flagg et al. (US 4,644,806).
Regarding Claim 8, Hurwitz in view of Bintz teaches the invention as claimed and as discussed above. Hurwitz in view of Bintz does not teach wherein the at least one sensor comprises a pressure probe.
Flagg teaches (Figures 1-6) a gas turbine engine (see Figure 1) including at least one sensor (55), wherein the at least one sensor (55) comprises a pressure probe (Column 2, lines 38-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hurwitz in view of Bintz to include the sensor comprising the pressure probe, as taught by Flagg, in order to measure characteristics of the incoming airstream such as the airstream’s temperature, pressure and velocity (Column 1, lines 11-19).
It is further noted that a simple substitution of one known element (in this case, the pressure measuring device 56 as taught by Hurwitz) for another (in this case, the pressure measuring device 55 as taught by Flagg) to obtain predictable results (in this case, to measure the pressure of the incoming airstream) was an obvious extension of prior art teachings, KSR, 550 U.S. at 418, 82 USPQ2d at 1396, MPEP 2141 III B. 

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach changing a pitch of the fan blades based on a circumferential position. In response to Applicant’s argument, it is noted that Bintz states “FIG. 5 illustrates mistuning of two adjacent fan blades 43A, 43B” (see Paragraph 0066 of Bintz). Bintz further states “fan blade 43A can be rotated to the first position P1, and fan blade 43B can be rotated to a fourth position P4 such that the orientations relative to the engine axis A differ from each other” (Paragraph 0066 . Further, one having ordinary skill in the art would recognize from Bintz’s Figure 4 that the fan comprises a plurality of blades disposed circumferentially about a hub. Therefore, the fan blades 43A and 43B are located at different circumferential positions about the hub, wherein these fan blades that are located at different circumferential positions are configured to be rotated to different positions relative to their blade axes. Thus, Bintz teaches changing a pitch of the fan blades based on a circumferential position of the fan blades on a hub. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741